AGREEMENT AND GENERAL RELEASE

 

SED International, Inc. (“SED”) and Charles L. Marsh, Jr., his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement and General Release as “Employee”), agree that:

 

1.            Last Day of Employment. Employee's last day of employment with SED
is March 31, 2008.

 

2.            Consideration. In consideration for signing this Agreement and
General Release (“Agreement”), and complying with its terms, SED agrees:

 

a.            To pay to Employee the total sum of Two Hundred Eighty Thousand
Dollars ($280,000.00), less lawful deductions, in quarterly installments of
Seventy Thousand Dollars ($70,000.00) to be made on April 1, 2008; July 1, 2008;
October 1, 2008; and January 1, 2009.

 

b.            If Employee properly and timely elects to continue medical and
dental coverage under SED’s medical plan in accordance with the continuation
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), SED shall pay for its portion of the cost of the premium for such
coverage beginning on the last day of employment and ending on March 31, 2009.

 

3.            No Consideration Absent Execution of this Agreement. Employee
understands and agrees that Employee would not receive the monies and/or
benefits specified in paragraph “2” above, except for Employee’s execution of
this Agreement and the fulfillment of the promises contained herein.

 

4.            General Release of All Claims. Employee knowingly and voluntarily
releases and forever discharges SED, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, directors and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known and unknown, asserted or
unasserted, which the Employee has or may have against Releasees as of the date
of execution of this Agreement, including, but not limited to, any alleged
violation of:

 

 

•

Title VII of the Civil Rights Act of 1964;

 

 

•

Sections 1981 through 1988 of Title 42 of the United States Code;

 

 

•

The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

 

 

•

The Immigration Reform and Control Act;

 

 

•

The Americans with Disabilities Act of 1990;

 

 


--------------------------------------------------------------------------------



 

 

 

•

The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

 

•

The Workers Adjustment and Retraining Notification Act;

 

 

•

The Fair Credit Reporting Act;

 

 

•

The Georgia AIDS Confidentiality Act – O.C.G.A. § 24-9-47;

 

 

•

The Georgia Equal Pay Act (Sex Discrimination in Employment) – O.C.G.A. § 34-5-1
et seq.;

 

 

•

The Georgia Age Discrimination in Employment Act – O.C.G.A. § 34-1-2;

 

 

•

The Georgia Equal Employment for Persons with Disabilities Code – O.C.G.A. §
34-6A-1 et seq.;

 

 

•

Georgia Wage Payment and Work Hour Laws;

 

 

•

Any other claim under Georgia law, including but not limited to, claims for
breach of contract, wrongful termination and/or fraud, and/or any other claim
under Georgia statutory or common law;

 

 

•

any other federal, state or local law, rule, regulation, or ordinance;

 

 

•

any public policy, contract, tort, or common law; or

 

 

•

any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

 

 

5.

Acknowledgments and Affirmations.

 

Employee affirms that Employee has not filed, caused to be filed, or presently
is a party to any claim against SED.

Employee also affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled. Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws.

Employee further affirms that Employee has no known workplace injuries or
occupational diseases.

 

 

2

 


--------------------------------------------------------------------------------



 

 

Employee also affirms that Employee has not divulged any proprietary or
confidential information of SED and will continue to maintain the
confidentiality of such information consistent with SED’s policies and
Employee’s agreement(s) with SED and/or common law.

 

Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by SED or its officers, including any
allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency.
To the extent permitted by law, Employee agrees that if such an administrative
claim is made, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies.

 

Employee agrees to participate and cooperate on SED’s behalf in any pending
litigation or administrative action, including but not limited to: giving
statements or affidavits; meeting with SED’s legal or other professional
advisers; attending legal and/or administrative proceedings; and giving
evidence.

6.            Confidentiality and Return of Property. Employee agrees not to
disclose any information regarding the underlying facts leading up to or the
existence or substance of this Agreement, except to Employee’s spouse, tax
advisor, and/or an attorney with whom Employee chooses to consult regarding
Employee’s consideration of this Agreement.

Employee affirms that Employee has returned all of SED’s property, documents,
and/or any confidential information in Employee’s possession or control.
Employee also affirms that Employee is in possession of all of Employee’s
property that Employee had at SED’s premises and that SED is not in possession
of any of Employee’s property.

 

7.            Governing Law and Interpretation. This Agreement shall be governed
and conformed in accordance with the laws of the State of Georgia without regard
to its conflict of laws provision. In the event of a breach of any provision of
this Agreement, either party may institute an action specifically to enforce any
term or terms of this Agreement and/or seek any damages for breach. Should any
provision of this Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect.

 

8.            Nonadmission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by Releasees of
wrongdoing or evidence of any liability or unlawful conduct of any kind.

 

3

 


--------------------------------------------------------------------------------



 

 

9.            Amendment. This Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Agreement.

10.         Entire Agreement. This Agreement sets forth the entire agreement
between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties. Employee acknowledges that Employee has not
relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to accept this Agreement, except
for those set forth in this Agreement.

EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE. EMPLOYEE ALSO IS ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO MARK DIVITO AND
STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE." THE
REVOCATION MUST BE PERSONALLY DELIVERED TO MARK DIVITO, OR HIS DESIGNEE, OR
MAILED TO MARK DIVITO, 4916 N. ROYAL ATLANTA DRIVE, TUCKER, GEORGIA, 30085-5044,
AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS
AGREEMENT AND GENERAL RELEASE.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

 

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.

 

 

4

 


--------------------------------------------------------------------------------



 

 

The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:

 

 

 

 

/s/ Charles L. Marsh, Jr.                     


Charles L. Marsh, Jr.

 

 


Date: March 21, 2008                         

SED INTERNATIONAL, INC.

 

By: /s/ Jean Diamond                                

Jean Diamond
            Chief Executive Officer

 
Date: March 21, 2008                                

 

 

 

5

 

--------------------------------------------------------------------------------